Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 12, 2019

The Court of Appeals hereby passes the following order:

A19A1145. DUSTY HAMILTON v. THE STATE.

      Dusty Hamilton appeals the trial court’s order denying his motion for credit for
time served. The proper method for challenging credit for time served is through a
mandamus action against prison officials. See Warbington v. State, 303 Ga. 649, 651
(814 SE2d 351) (2018). Such a motion filed in a criminal case is a nullity, which
presents nothing to appeal. See id. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/12/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.